Citation Nr: 0314810	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-08 801	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic allergic 
rhinosinusitis, secondary to service-connected post operative 
residuals of submucus resection excision tonsillar tag and 
adenectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION


This matter arose on appeal from a May 2000 rating decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to secondary service connection for chronic allergic 
rhinosinusitis.  

In June 2002, the Board denied secondary service connection 
for chronic allergic rhinosinusitis.  The veteran appealed 
the instant claim to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated March 19, 2003, 
the Court ordered that the Board decision of June 2002 be 
vacated and that this appeal be dismissed for lack of 
jurisdiction.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1951 to December 1953.  

2.	On April 30, 2003, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died on 
August [redacted], 2002.  

3.  	On March 19, 2003, the Court issued an order vacating 
the Board's June 2002 decision, following the filing of a 
motion to dismiss by an attorney from the Veterans Consortium 
Pro Bono Program on February 13, 2003, and dismissed the 
veteran's appeal for lack of jurisdiction.  





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Board's June 2002 decision denying 
the veteran's claim of entitlement to service connection for 
chronic allergic rhinosinusitis, secondary to service-
connected post operative residuals of submucus resection 
excision tonsillar tag and adenectomy was appealed by the 
veteran to the Court.  Unfortunately, the veteran died during 
the pendency of the appeal.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  In March 2003, the Court issued an order which 
indicated that the veteran's appeal had become moot by virtue 
of the death of the veteran, it vacated the Board's June 2002 
decision, and dismissed the appeal for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  For the same reasons, the Board now dismisses the 
veteran's claim as well.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).




ORDER

The appeal is dismissed.




		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



